       Case 1:18-cv-11642-VM-DCF Document 170-3 Filed 10/14/20 Page 1 of 15


FELICELLO                                                  Michael James Maloney*
                                                                          Partne r
                                                                                                          Felicello Law P.C.
                                                                                              1140 Ave nue of the Amer icas
                                                                                                                   9th Floor
                                                                                                      New York, NY 10036


                                                                                                   Tel. +l (646) 564-35 10
                                                                                              mmaloney@ felicello law .com




                                                       February 5, 2020

 VIA OVERNIGHTMAIL

 Link Motion Inc.
 c/o Robert W. Seiden
 The Seiden Group
 469 Seventh Avenue , 5th Floor
 New York, New York, 10018

 Re:    Baliga, et al. v. Link Motion Inc., et al., Case No. 1:18-cv-11642 (the "Action")
        Demand for Indemnification

 Dear Mr. Seiden:

 This firm represents Vincent Wenyong Shi ("Mr. Shi"). I write to you in your capacity as the court-
 appointed Receiver of Link Motion Inc. f/k/a NQ Mobile Inc. (the "Company "). Reference is made
 to that certain Indemnification Agreement for Directors and Officers , dated March 10, 2011 (the
 "I ndemnification Agreement"), by and between Mr . Shi and the Company . A true and correct
 copy of the Indemnification Agreement is annexed hereto as Appendix A. Unless otherwise
 stated , all capitalized terms herein have the meanings assigned to them in the Indemnification
 Agreement .

 Mr . Shi has been named as a party to the above-referenced Action , which qualifies as a
 Proceeding within the scope of the terms of the Indemnification Agreement . In connection with
 the Action, Mr. Shi has incurred Expenses, including but not limited to Expenses incurred in
 connection with opposing a motion for an order of contempt against Mr . Shi (motion denied ) and
 motion to dismiss the original complaint as to Mr . Shi (motion granted) . Annexed hereto as
 Appendix B is a true and correct report of legal expenses incurred by Mr . Shi through his prior
 law firm, CKR Law LLP in the total amount of U.S.$116 ,954 .75. As provided under the
 Indemnification Agreement, the Company is obligated to promptly indemnify Mr . Shi against the
 foregoing Expenses incurred by him in connection with the Action .

  Further, and as you know , Plaintiff in the Action has filed an Amended Complaint and moved the
  Court for leave to effect service upon Mr. Shi by alternative means, which motion remains sub
 judice . Accordingly, Mr. Shi reasonably expects to incur other and further Expenses in connection
  with the Action. Pursuant to Section 7 of the Indemnification Agreement , the Company is



                                            EXHIBIT C
                                                                           *Admitted to pract ice law in New York
     Case 1:18-cv-11642-VM-DCF Document 170-3 Filed 10/14/20 Page 2 of 15
Robert W. Seiden
September 4, 2019
Page 2 of 4

obligated to advance a retainer for Expenses that Mr . Shi expects to incur in connection with the
Action.

Accordingly, Mr. Shi hereby demands immediate payment of the following amounts:

          Description                                                         Amount
          Legal fees in connection with SONYAction (see Ex. B):        U.S.$116,954.75
          Retainer for legal fees in connection with SONYAction:       U.S.$100,000.00

                                                            TOTAL :    U.S.$216,954.75

Please promptly pay the foregoing amount by bank or certified check made payable to Felicello
Law P.C. Mr. Shi reserves all rights .

                                                    Sincerely,




                                                    Michael James Maloney
Case 1:18-cv-11642-VM-DCF Document 170-3 Filed 10/14/20 Page 3 of 15




                             Appendix A

                      Indemnification Agreement
   Case 1:18-cv-11642-VM-DCF Document 170-3 Filed 10/14/20 Page 4 of 15




           INDEMNIFICATION AGREEMENT FOR DIRECTORS AND OFFICERS

        THIS INDEMNIFICATION AGREEMENT (this "Agreement") is made effective as of
March 10th, 2011, by and between Netqin Mobile Inc., an exempted company duly incorporated
and validly existing under the law of the Cayman Islands (the "Company"), and Mr . Wenyong
Shi (the "Indemnitee") , a director/an executive officer of the Company.

     WHEREAS, the Indemnitee has agreed to serve as a director/an executive officer of the
Company and in such capacity will render valuable services to the Company; and

        WHEREAS, in order to induce and encourage highly experienced and capable persons
such as the Indemnitee to serve as directors/executive officers of the Company , the board of
directors of the Company (the "Board of Directors") has determined that this Agreement is not
only reasonable and prudent , but necessary to promote and ensure the best interests of the
Company and its shareholders;

       NOW, THEREFORE , in consideration of the premises and mutual agreements
hereinafter set forth, and other good and valuable consideration, including, without limitation ,
the service of the Indemnitee , the receipt of which hereby is acknowledged , and in order to
induce the Indemnitee to serve as a director/an executive officer of the Company, the Company
and the Indemnitee hereby agree as follows:

          1.        Definitions . As used in this Agreement:

                (a)     "Change in Control" shall mean a change in control of the Company of a
nature that would be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A (or in response to any similar item on any similar or successor schedule or form)
promulgated under the United States Securities Exchange Act of 1934, as amended , and the rules
and regulations promulgated thereunder (collectively, the "Act"), whether or not the Company is
then subject to such reporting requirement; provided, however, that, without limitation, such a
Change in Control shall be deemed to have occurred (irrespective of the applicability of the
initial clause of this definition) if (i) any "person" (as such term is used in Sections 13(d) and
14(d) of the Act, but excluding any trustee or other fiduciary holding securities pursuant to an
employee benefit or welfare plan or employee share plan of the Company or any subsidiary of
the Company, or any entity organized, appointed, established or holding securities of the
Company with voting power for or pursuant to the terms of any such plan) becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Act), directly or indirectly, of securities
of the Company representing 30% or more of the combined voting power of the Company's then
outstanding securities without the prior approval of at least two-thirds of the Continuing
Directors (as defined below) in office immediately prior to such person ' s attaining such interest ;
(ii) the Company is a party to a merger, consolidation, scheme of arrangement , sale of assets or
other reorganization , or a proxy contest, as a consequence of which Continuing Directors in
office immediately prior to such transaction or event constitute less than a majority of the Board
of Directors of the Company (or any successor entity) thereafter; or (iii) during any period of two
(2) consecutive years, individuals who at the beginning of such period constituted the Board of
Directors of the Company (including for this purpose any new director whose election or
nomination for election by the Company's shareholders was approved by a vote of at least two-

                                                    -I-
257545 .02-Hong Kong Server IA - MSW
  Case 1:18-cv-11642-VM-DCF Document 170-3 Filed 10/14/20 Page 5 of 15




thirds of the directors then still in office who were directors at the beginning of such period)
(such directors being referred to herein as "Continuing Directors") cease for any reason to
constitute at least a majority of the Board of Directors of the Company.

              (b)     "Disinterested Director" with respect to any request by the Indemnitee for
indemnification or advancement of expenses hereunder shall mean a director of the Company
who neither is nor was a party to the Proceeding (as defined below) in respect of which
indemnification or advancement is being sought by the lndemnitee .

                (c)    The term "Expenses" shall mean, without limitation, expenses of
Proceedings, including attorneys' fees, disbursements and retainers, accounting and witness fees,
expenses related to preparation for service as a witness and to service as a witness, travel and
deposition costs, expenses of investigations, judicial or administrative proceedings and appeals,
amounts paid in settlement of a Proceeding by or on behalf of the Indemnitee, costs of
attachment or similar bonds, any expenses of attempting to establish or establishing a right to
indemnification or advancement of expenses, under this Agreement , the Company's
Memorandum of Association and Articles of Association as currently in effect (the "Articles"),
applicable law or otherwise, and reasonable compensation for time spent by the Indemnitee in
connection with the investigation , defense or appeal of a Proceeding or action for
indemnification for which the Indemnitee is not otherwise compensated by the Company or any
third party. The term "Expenses" shall not include the amount of judgments , fines, interest or
penalties, or excise taxes assessed with respect to any employee benefit or welfare plan, which
are actually levied against or sustained by the Indemnitee to the extent sustained after final
adjudication.

               (d)     The term "Independent Legal Counsel" shall mean any firm of attorneys
reasonably selected by the Board of Directors of the Company, so long as such firm has not
represented the Company, the Company's subsidiaries or affiliates, the Indemnitee , any entity
controlled by the Indemnitee , or any party adverse to the Company, within the preceding five (5)
years. Notwithstanding the foregoing, the term "Independent Legal Counsel" shall not include
any person who, under applicable standards of professional conduct then prevailing , would have
a conflict of interest in representing either the Company or the Indemnitee in an action to
determine the Indemnitee ' s right to indemnification or advancement of expenses under this
Agreement, the Company ' s Articles, applicable law or otherwise.

                (e)      The term "Proceeding" shall mean any threatened , pending or completed
action, suit, arbitration , alternate dispute resolution mechanism, or other proceeding (including,
without limitation, an appeal therefrom), formal or informal, whether brought in the name of the
Company or otherwise, whether of a civil, criminal, administrative or investigative nature, and
whether by, in or involving a court or an administrative, other governmental or private entity or
body (including, without limitation, an investigation by the Company or its Board of Directors) ,
by reason of (i) the fact that the Indemnitee is or was a director/an executive officer of the
Company, or is or was serving at the request of the Company as an agent of another enterprise,
whether or not the Indemnitee is serving in such capacity at the time any liability or expense is
incurred for which indemnification or reimbursement is to be provided under this Agreement, (ii)
any actual or alleged act or omission or neglect or breach of duty, including , without limitation,

                                               -2-
  Case 1:18-cv-11642-VM-DCF Document 170-3 Filed 10/14/20 Page 6 of 15




any actual or alleged error or misstatement or misleading statement, which the Indemnitee
commits or suffers while acting in any such capacity, or (iii) the Indemnitee attempting to
establish or establishing a right to indemnification or advancement of expenses pursuant to this
Agreement, the Company's Articles, applicable law or otherwise.

                (t)     The phrase "serving at the request of the Company as an agent of another
enterprise" or any similar terminology shall mean, unless the context otherwise requires, serving
at the request of the Company as a director, officer, employee or agent of another corporation ,
partnership, joint venture, limited liability company, trust, employee benefit or welfare plan or
other enterprise, foreign or domestic. The phrase "serving at the request of the Company" shall
include, without limitation, any service as a director/an executive officer of the Company which
imposes duties on, or involves services by, such director/executive officer with respect to the
Company or any of the Company ' s subsidiaries, affiliates, employee benefit or welfare plans,
such plan 's participants or beneficiaries or any other enterprise, foreign or domestic. In the event
that the Indemnitee shall be a director, officer, employee or agent of another corporation,
partnership, joint venture, limited liability company, trust, employee benefit or welfare plan or
other enterprise, foreign or domestic, 50% or more of the ordinary shares, combined voting
power or total equity interest of which is owned by the Company or any subsidiary or affiliate
thereof, then it shall be presumed conclusively that the Indemnitee is so acting at the request of
the Company.

        2.      Services by the Indemnitee . [For a director: The Indemnitee agrees to serve as a
director of the Company under the terms of the Indemnitee' s agreement with the Company for so
long as the Indemnitee is duly elected or appointed or until such time as the Indemnitee tenders a
resignation in writing or is removed as a director; provided, however, that the Indemnitee may at
any time and for any reason resign from such position (subject to any other contractual
obligation or other obligation imposed by operation of law).][For an executive officer: The
Indemnitee agrees to serve as an executive officer of the Company under the terms of the
Indemnitee's agreement with the Company until such time as the Indemnitee ' s employment is
terminated for any reason.]

        3.     Proceedings By or In the Right of the Company. The Company shall indemnify
the Indemnitee if the Indemnitee is a party to or threatened to be made a party to or is otherwise
involved in any Proceeding by or in the right of the Company to procure a judgme nt in its favor
by reason of the fact that the lndemnitee is or was a director/an executive officer of the Company,
or is or was serving at the request of the Company as an agent of another enterprise, against all
Expenses, judgments , fines, interest or penalties, and excise taxes assessed with respect to any
employee benefit or welfare plan, which are actually and reasonably incurred by the lndemnitee
in connection with the defense or settlement of such a Proceeding , to the fullest extent permitted
by applicable law.

        4.      Proceeding Other Than a Proceeding By or In the Right of the Company. The
Company shall indemnify the Indemnitee if the Indemnitee is a party to or threatened to be made
a party to or is otherwise involved in any Proceeding (other than a Proceeding by or in the right
of the Company), by reason of the fact that the Indemnitee is or was a director/an executive
officer of the Company, or is or was serving at the request of the Company as an agent of another

                                                -3-
  Case 1:18-cv-11642-VM-DCF Document 170-3 Filed 10/14/20 Page 7 of 15




enterprise, against all Expenses, judgments , fines, interest or penalties, and excise taxes assessed
with respect to any employee benefit or welfare plan, which are actually and reasonably incurred
by the Indemnitee in connection with such a Proceeding, to the fullest extent permitted by
applicable law; provided, however, that any settlement of a Proceeding must be approved in
advance in writing by the Company (which approval shall not be unreasonably withheld) .

       5.       Indemnification for Costs, Charges and Expenses of Witness or Successful Party .
Notwithstanding any other provision of this Agreement (except as set forth in subparagraph 9(a)
hereof), and without a requirement for determination as required by Paragraph 8 hereof, to the
extent that the Indemnitee (a) has prepared to serve or has served as a witness in any Proceeding
in any way relating to (i) the Company or any of the Company ' s subsidiaries, affiliates,
employee benefit or welfare plans or such plan' s participants or beneficiaries or (ii) anything
done or not done by the Indemnitee as a director/an executive officer of the Company or in
connection with serving at the request of the Company as an agent of another enterprise, or (b)
has been successful in defense of any Proceeding or in defense of any claim, issue or matter
therein, on the merits or otherwise, including the dismissal of a Proceeding without prejudice or
the settlement of a Proceeding without an admission of liability, the Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by the Indernnitee in
connection therewith to the fullest extent permitted by applicable law.

        6.     Partial Indemnification. If the Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for a portion of the Expenses , judgments , fines,
interest or penalties , or excise taxes assessed with respect to any employee benefit or welfare
plan, which are actually and reasonably incurred by the Indernnitee in the investigation, defense,
appeal or settlement of any Proceeding , but not, however, for the total amount of the
Indemnitee's Expenses, judgments , fines, interest or penalties, or excise taxes assessed with
respect to any employee benefit or welfare plan, then the Company shall nevertheless indemnify
the Indemnitee for the portion of such Expenses, judgments , fines, interest penalties or excise
taxes to which the Indemnitee is entitled.

        7.     Advancement of Expenses. The Expenses incurred by the Indemnitee in any
Proceeding shall be paid promptly by the Company in advance of the final disposition of the
Proceeding at the written request of the Indemnitee to the fullest extent permitted by applicable
law; provided, however, that the Indemnitee shall set forth in such request reasonable evidence
that such Expenses have been incurred by the Indernnitee in connection with such Proceeding , a
statement that such Expenses do not relate to any matter described in subparagraph 9(a) of this
Agreement, and an undertaking in writing to repay any advances if it is ultimately determined as
provided in subparagraph 8(b) of this Agreement that the Indemnitee is not entitled to
indemnification under this Agreement.

       8.      Indemnification Procedure; Determination of Right to Indemnification.

               (a)    Promptly after receipt by the Indemnitee of notice of the commencement
of any Proceeding , the Indernnitee shall, if a claim for indemnification or advancement of
Expenses in respect thereof is to be made against the Company under this Agreement , notify the
Company of the commencement thereof in writing. The omission to so notify the Company will
not relieve the Company from any liability which the Company may have to the Indemnitee
                                                -4 -
  Case 1:18-cv-11642-VM-DCF Document 170-3 Filed 10/14/20 Page 8 of 15




under this Agreement unless the Company shall have lost significant substantive or procedural
rights with respect to the defense of any Proceeding as a result of such omission to so notify.

               (b)     The Indemnitee shall be conclusively presumed to have met the relevant
standards of conduct, if any, as defined by applicable law, for indemnification pursuant to this
Agreement and shall be absolutely entitled to such indemnification, unless a determination is
made that the Indemnitee has not met such standards by (i) the Board of Directors by a majority
vote of a quorum thereof consisting of Disinterested Directors, (ii) the shareholders of the
Company by majority vote of a quorum thereof consisting of shareholders who are not parties to
the Proceeding due to which a claim for indemnification is made under this Agreement, (iii)
Independent Legal Counsel as set forth in a written opinion (it being understood that such
Independent Legal Counsel shall make such determination only if the quorum of Disinterested
Directors referred to in clause (i) of this subparagraph 8(b) is not obtainable or if the Board of
Directors of the Company by a majority vote of a quorum thereof consisting of Disinterested
Directors so directs), or (iv) a court of competent jurisdiction; provided , however , that if a
Change of Control shall have occurred and the Indemnitee so requests in writing, such
determination shall be made only by a court of competent jurisdiction.

               (c)     If a claim for indemnification or advancement of Expenses under this
Agreement is not paid by the Company within thirty (30) days after receipt by the Company of
written notice thereof, the rights provided by this Agreement shall be enforceable by the
Indemnitee in any court of competent jurisdiction. Such judicial proceeding shall be made de
novo. The burden of proving that indemnification or advances are not appropriate shall be on the
Company. Neither the failure of the directors or shareholders of the Company or Independent
Legal Counsel to have made a determination prior to the commencement of such action that
indemnification or advancement of Expenses is proper in the circumstances because the
Indemnitee has met the applicable standard of conduct, if any, nor an actual determination by the
directors or shareholders of the Company or Independent Legal Counsel that the Indernnitee has
not met the applicable standard of conduct shall be a defense to an action by the Indernnitee or
create a presumption for the purpose of such an action that the Indemnitee has not met the
applicable standard of conduct. The termination of any Proceeding by judgment, order,
settlement or conviction, or upon a plea of nolo contendere or its equivalent , shall not, of itself (i)
create a presumption that the Indernnitee did not act in good faith and in a manner which he
reasonably believed to be in the best interests of the Company and/or its shareholders, and, with
respect to any criminal Proceeding, that the lndernnitee had reasonable cause to believe that his
conduct was unlawful or (ii) otherwise adversely affect the rights of the Indemnitee to
indemnification or advancement of Expenses under this Agreement, except as may be provided
herein.

               (d)    If a court of competent jurisdiction shall determine that the Indemnitee is
entitled to any indemnification or advancement of Expenses hereunder, the Company shall pay
all Expenses actually and reasonably incurred by the Indemnitee in connection with such
adjudication (including, but not limited to, any appellate proceedings) .

              (e)     With respect to any Proceeding for which indemnification or advancement
of Expenses is requested, the Company will be entitled to participate therein at its own expense

                                                 -5-
  Case 1:18-cv-11642-VM-DCF Document 170-3 Filed 10/14/20 Page 9 of 15




and, except as otherwise provided below, to the extent that it may wish, the Company may
assume the defense thereof , with counsel reasonably satisfactory to the Indemnitee. After notice
from the Company to the Indemnitee of its election to assume the defense of a Proceeding, the
Company will not be liable to the Indernnitee under this Agreement for any Expenses
subsequently incurred by the Indemnitee in connection with the defense thereof , other than as
provided below. The Company shall not settle any Proceeding in any manner which would
impose any penalty or limitation on the Indemnitee without the Indemnitee ' s written consent.
The Indemnitee shall have the right to employ his own counsel in any Proceeding, but the fees
and expenses of such counsel incurred after notice from the Company of its assumption of the
defense of the Proceeding shall be at the expense of the Indemnitee, unless (i) the employment of
counsel by the Indemnitee has been authorized by the Company, (ii) the Indemnitee shall have
reasonably concluded that there may be a conflict of interest between the Company and the
Indemnitee in the conduct of the defense of a Proceeding, or (iii) the Company shall not in fact
have employed counsel to assume the defense of a proceeding, in each of which cases the fees
and expenses of the Indemnitee ' s counsel shall be advanced by the Company . The Company
shall not be entitled to assume the defense of any Proceeding brought by or on behalf of the
Company or as to which the Indemnitee has reasonably concluded that there may be a conflict of
interest between the Company and the Indemnitee.

      9.     Limitations on Indemnification . No payments pursuant to this Agreement shall be
made by the Company:

                (a)     To indemnify or advance funds to the Indemnitee for Expenses with
respect to (i) Proceedings initiated or brought voluntarily by the Indemnitee and not by way of
defense, except with respect to Proceedings brought to establish or enforce a right to
indemnification under this Agreement or any other statute or law or otherwise as required under
applicable law or (ii) Expenses incurred by the Indemnitee in connection with preparing to serve
or serving, prior to a Change in Control, as a witness in cooperation with any party or entity who
or which has threatened or commenced any action or proceeding against the Company, or any
director, officer, employee, trustee, agent, representative, subsidiary, parent corporation or
affiliate of the Company, but such indemnification or advancement of Expenses in each such
case may be provided by the Company if the Board of Directors finds it to be appropriate;

                (b)    To indemnify the Indemnitee for any Expenses , judgments , fines, interest
or penalties, or excise taxes assessed with respect to any employee benefit or welfare plan, and
sustained in any Proceeding for which payment is actually made to the Indemnitee under a valid
and collectible insurance policy, except in respect of any excess beyond the amount of payment
under such insurance ;

                (c)      To indemnify the Indemnitee for any Expenses , judgments, fines,
expenses or penalties sustained in any Proceeding for an accounting of profits made from the
purchase or sale by the Indemnitee of securities of the Company pursuant to the provisions of
Section 16(b) of the Act or similar provisions of any foreign or United States federal, state or
local statute or regulation ;



                                               -6-
 Case 1:18-cv-11642-VM-DCF Document 170-3 Filed 10/14/20 Page 10 of 15




                (d)    To indemnify the Indemnitee for any Expenses , judgments , fines, interest
or penalties, or excise taxes assessed with respect to any employee benefit or welfare plan, for
which the Indemnitee is indemnified by the Company otherwise than pursuant to this Agreement ;

               (e)     To indemnify the lndemnitee for any Expenses (including without
limitation any Expenses relating to a Proceeding attempting to enforce this Agreement) ,
judgments , fines, interest or penalties, or excise taxes assessed with respect to any employee
benefit or welfare plan, on account of the Indemnitee' s conduct if such conduct shall be finally
adjudged to have been knowingly fraudulent, deliberately dishonest or willful misconduct ,
including, without limitation, breach of the duty of loyalty; or

               (f)   If a court of competent jurisdiction finally determines that any
indemnification hereunder is unlawful.

        10.    Continuation of Indemnification. All agreements and obligations of the Company
contained herein shall continue during the period that the Indemnitee is a director/an executive
officer of the Company (or is or was serving at the request of the Company as an agent of
another enterprise, foreign or domestic) and shall continue thereafter so long as the Indemnitee
shall be subject to any possible Proceeding by reason of the fact that the Indemnitee was a
director/an executive officer of the Company or serving in any other capacity referred to in this
Paragraph 10.

        11.    Indemnification Hereunder Not Exclusive. The indemnification provided by this
Agreement shall not be deemed to be exclusive of any other rights to which the Indemnitee may
be entitled under the Company's Articles, any agreement, vote of shareholders or vote of
Disinterested Directors, provisions of applicable law, or otherwise, both as to action or omission
in the Indemnitee's official capacity and as to action or omission in another capacity on behalf of
the Company while holding such office.

       12.     Successors and Assigns .

                (a)    This Agreement shall be binding upon the Indemnitee , and shall inure to
the benefit of, the Indemnitee and the Indemnitee's heirs, executors, administrators and assigns ,
whether or not the Indemnitee has ceased to be a director/an executive officer, and the Company
and its successors and assigns . Upon the sale of all or substantially all of the business , assets or
share capital of the Company to, or upon the merger of the Company into or with, any
corporation, partnership, joint venture, trust or other person, this Agreement shall inure to the
benefit of and be binding upon both the Indemnitee and such purchaser or successor person .
Subject to the foregoing, this Agreement may not be assigned by either party without the prior
written consent of the other party hereto.

                (b)   If the Indemnitee is deceased and is entitled to indemnification under any
prov1s1on of this Agreement, the Company shall indemnify the Indemnitee ' s estate and the
Indemnitee's spouse, heirs , executors, administrators and assigns against, and the Company shall,
and does hereby agree to assume, any and all Expenses actually and reasonably incurred by or
for the Indemnitee or the Indemnitee ' s estate, in connection with the investigation , defense ,
appeal or settlement of any Proceeding. Further, when requested in writing by the spouse of the
                                                -7-
 Case 1:18-cv-11642-VM-DCF Document 170-3 Filed 10/14/20 Page 11 of 15




Indemnitee, and/or the Indemnitee ' s heirs, executors, administrators and assigns, the Company
shall provide appropriate evidence of the Company' s agreement set out herein to indemnify the
Indemnitee against and to itself assume such Expenses.

       13.     Subrogation . In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of the Indemnitee,
who shall execute all documents required and shall do all acts that may be necessary to secure
such rights and to enable the Company effectively to bring suit to enforce such rights.

         14.    Severability. Each and every paragraph, sentence, term and provision of this
Agreement is separate and distinct so that if any paragraph, sentence, term or provision thereof
shall be held to be invalid, unlawful or unenforceable for any reason, such invalidity,
unlawfulness or unenforceability shall not affect the validity, unlawfulness or enforceability of
any other paragraph, sentence, term or provision hereof. To the extent required , any paragraph,
sentence, term or provision of this Agreement may be modified by a court of competent
jurisdiction to preserve its validity and to provide the Indemnitee with the broadest possible
indemnification permitted under applicable law. The Company's inability, pursuant to a court
order or decision, to perform its obligations under this Agreement shall not constitute a breach of
this Agreement.

        15.    Savings Clause. If this Agreement or any paragraph , sentence, term or provision
hereof is invalidated on any ground by any court of competent jurisdiction , the Company shall
nevertheless indemnify the Indemnitee as to any Expenses, judgments , fines, interest or penalties,
or excise taxes assessed with respect to any employee benefit or welfare plan, which are incurred
with respect to any Proceeding to the fullest extent permitted by any (a) applicable paragraph ,
sentence, term or provision of this Agreement that has not been invalidated or (b) applicable law.

        16.    Interpretation; Governing Law. This Agreement shall be construed as a whole
and in accordance with its fair meaning and any ambiguities shall not be construed for or against
either party. Headings are for convenience only and shall not be used in construing meaning.
This Agreement shall be governed and interpreted in accordance with the laws of the State of
New York without regard to the conflict of laws principles thereof.

        17.     Amendments . No amendment, waiver, modification , termination or cancellation
of this Agreement shall be effective unless in writing signed by the party against whom
enforcement is sought. The indemnification rights afforded to the Indemnitee hereby are contract
rights and may not be diminished, eliminated or otherwise affected by amendments to the
Company's Articles, or by other agreements, including directors ' and officers ' liability insurance
policies, of the Company.

       18.     Counterparts. This Agreement may be executed in one or more counterparts, all
of which shall be considered one and the same agreement and shall become effective when one
or more counterparts have been signed by each party and delivered to the other.

        19.    Notices. Any notice required to be given under this Agreement shall be directed
to Ms. Bingshi Zhang of the Company at No. 4 Building, 11 Heping Li East Street, Dongcheng
District, Beijing 100013, The People's Republic of China, and to the Indemnitee at
                                               -8-
 Case 1:18-cv-11642-VM-DCF Document 170-3 Filed 10/14/20 Page 12 of 15




______________                      or to such other address as either shall designate to the
other in writing.



                    [The remainder of this page is intentionally left blank.]




                                          -9-
Case 1:18-cv-11642-VM-DCF Document 170-3 Filed 10/14/20 Page 13 of 15




          IN WITNESS WHEREOF, the parties have executed this Indemnification Agreement
  as of the date first written above.




  INDEMNITEE




  NameW~



  Netqin Mobile Inc.


  By:~
  Name: Yu Lin
  Title:   Ch:




                                           10
  287327 .01-Hong Kong Server IA - MSW
Case 1:18-cv-11642-VM-DCF Document 170-3 Filed 10/14/20 Page 14 of 15




                              Appendix B

                          Client Ledger Report
                           Case 1:18-cv-11642-VM-DCF Document 170-3 Filed 10/14/20 Page 15 of 15
Dale: 02/0412020                                                                                              T1b13 Client Ledgttr Report                                                                                                    Page 1
                                                                                                               Client Ledger for one client
                                                                                                                      CKR law llP



,196 .001 Sh lNlncent Wenyong
                                    ........     Stmt t   Tlm.k "e:::
                                                                                     ·-·
                                                                                      '" ......               ExpennTte!
                                                                                                                                  h~nae
                                                                                                                                   Amou,..         Advence Tlf!    ,_   ..
                                                                                                                                                                   Advance
                                                                                                                                                                                  c.....,
                                                                                                                                                                                  Finance
                                                                                                                                                                                                   ._   .. ......
                                                                                                                                                                                                  Payment    Apply to
                                                                                                                                                                                                                           8IUTotal       Balance Dua


RE: Baliga v Link Motion
                           03/21/2019            35501                                                                                                                                         40,000 .00R                                -40.000.00
                           04/23/2019            35501                         30.501.50       70.10                                                                                                                    30.501.50          ·9,498.50
                                                           10MJM               1s.01:.. i;o
                                                           64 JYX               3.04200
                                                           94REF                1.fl07.00
                                                           q5 7HR               1.W500
                                                          ,o.sess               7"     1,,0
                                                          147 ..LG              I        ,u
                           05/17/2019       10   36563                                                                                                                                         40,000.00R                                 .49.498 .50
                           05/22/2019       11   36563                          8,245 .50      17.30                              162.00                              1.10                                               8.408 .60        -41.089 .90
                                                                                     o11;~a                                                   0 A,h'ance Type 0
                                                           10MJM
                                                           o4 JYX·                    ,s 50             "   •pt1m'l Ty1.aO
                                                                                                                                   "                                  110

                                                           94 REF                    278.00
                                                           95 ZHH                    6Ml.00
                                                          104 ESS               1.06fi 50
                           07/08/2019       12   39281                                                                                                                                         32.445.00R                                 •73,53490
                           06/22/2019       13   39281                         56,302 .90     117 42                                3125                              5 80                                              56.339 .95        •17,19495
                                                            I0MJM              23.R66 50                0 E,cpN1se Type 0           3125      0ArtvanCfl Type )       580
                                                            64JYX               1.36890
                                                           94 REF               4.601.0L.
                                                           95 ZHR               1.303.50
                                                          104 ESS:             22.910.00
                                                          108 THS:                2~12.50
                                                          144 DDL               1.L24.50
                                                          147 TLG                   936.00
                           09/26/2019       14   39874
                                                           10 MJM
                                                                               ,,
                                                                               12,795 .00
                                                                                     ;24.50
                                                                                               22.60                                                                                                                     12,795.00         -4.399 .95

                                                            64 JYX.              1.03350
                                                           94 REF                   78650
                                                          104 ess·                  750.50
                           10/24/2019       15   40554                          5,514.00       10.80                                                                                                                      5,514 .00         1,114.05
                                                           IOMJM .              2,'.'159.50
                                                           9-i REF                 J2900
                                                          104 ESS               .: .7?5 SU
                           01/31/2020       16   41630                          3,390.50        5.10                                                                  5.20                                                3,395.70          4,509.75
                                                            IOMJM               3,003.00                                                      OAuv,mell fYJ,JtlO      5.2,
                                                           9-1 REF                    71 50
                                                          104 ESS                   11"00
                                SUbtolal                                   116,749.40         243.32                               193.25                            12.10                     112,445 .00              116,954.75          4,509 .75

                                                                                       ----
                                    !!!!!   ~    ~        TlfflHNpet
                                                                        ----
                                                                           116.749.40
                                                                                       ,"
                                                                                     .......
                                                                                           "°"n
                                                                                              243 .32
                                                                                                              ~
                                                                                                                    GRAND TOTALS
                                                                                                                                  .......
                                                                                                                                   =
                                                                                                                                   193 25
                                                                                                                                                   Ac:lvanceType        ..
                                                                                                                                                                   Adv---;;;. -
                                                                                                                                                                   ,_
                                                                                                                                                                     12.10
                                                                                                                                                                                  c.....,
                                                                                                                                                                                  Flnence --

                                                                                                                                                                                                   -
                                                                                                                                                                                                  P.;iMnt
                                                                                                                                                                                                       -

                                                                                                                                                                                               112,445.00
                                                                                                                                                                                                              ..~ ,
                                                                                                                                                                                                             Apply to
                                                                                                                                                                                                                           ~
                                                                                                                                                                                                                        116.954.75
                                                                                                                                                                                                                                          ~
                                                                                                                                                                                                                                          4,509 75




                                                                                                                                                                                                                              rue-,.yo,i.o.t2020 2·5apm
